An examination of the statement of facts discloses that respondent entered the intersection and proceeded on his way without due regard for his own safety. Respondent testified that there was nothing to prevent him from seeing the truck in sufficient time to avoid the accident. The mere fact that one may have the right of way does not excuse such person from exercising care for his own safety.
Respondent was guilty of contributory negligence as a matter of law, and that contributory negligence was a proximate cause of the accident.
The action should be dismissed.
STEINERT and SIMPSON, JJ., concur with MILLARD, J.